Title: To Alexander Hamilton from James McHenry, 20 July 1798
From: McHenry, James
To: Hamilton, Alexander



Philad. 20 July 1798.
My dear Hamilton.

I retained the inclosed letter which was put into my hands with permission to take a copy of it. I hope every thing has been arranged to your satisfaction, or if not wholly, yet nearly so.
I shall transmit you very soon the rules & regulations for the formation & movements of his Britannic Majestys forces, and manual exercise for the same, in order that you may consider and report whether the whole or what parts of them are suitable to be introduced into our service. If a proper system is formed, and becomes a Presidential act it will save you an infinity of trouble and perplexity. I wish you therefore to pay the earliest attention to the subject.
Yours sincerely

James McHenry
Alexr. Hamilton.

